internal_revenue_service number release date index number -------------------------------------------- ------------------------------ ------------------------ ----------------------------------- department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-100449-08 date date ---------------------------------------------- -------------------------------------------------- --------------------------------------------------- --------------------- legend x --------------------------------------------------- a_trust --------------------------------------------------- trust --------------------------------------------------- date date date date year dear ---------------- ---------------------- ------- ------------------------- ------------------------- -------------------------- plr-100449-08 this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts the information submitted states that x elected to be an s_corporation effective date trust a_trust that was treated under subpart e of part of subchapter_j of chapter as owned by a was a shareholder of x also trust a qualified_subchapter_s_trust qsst under sec_1361 for which a was the sole income_beneficiary was a shareholder of x on date a died trust continued to qualify as a permissible s_corporation shareholder under sec_1361 for the 2-year period beginning on the day of the deemed owner’s death and ending on date trust continued to qualify as a permissible s_corporation shareholder under sec_1_1361-1 of the income_tax regulations for the 2-year period beginning on the day of the income beneficiary’s death and ending on date on date trust and trust each became an ineligible shareholder of x and x’s election to be an s_corporation terminated on date the trustees of each of trust and trust distributed each trust’s stock in x to the beneficiaries of each of the respective trusts pursuant to the terms of each trust x represents that the beneficiaries are individuals eligible to be s_corporation shareholders x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a plr-100449-08 trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for the purposes of sec_1362 a_trust all of which is treated under title_26 subtitle a chapter subchapter_j part i subpart e of the united_states_code as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder of an s_corporation sec_1361 and sec_1_1361-1 of the income_tax regulations provide that for purposes of sec_1361 a_trust that is described in sec_1361 immediately before the death of the deemed owner and that continues in existence after such death is a permitted shareholder but only for the two-year period beginning on the day of the deemed shareholder's death sec_1_1361-1 provides that if stock is held by a_trust described in sec_1_1361-1 the estate of the deemed owner is generally treated as the shareholder as of the day of the deemed owner’s death sec_1361 provides that in the case of a qualified_subchapter_s_trust with respect to which a beneficiary makes an election under sec_1361 a such trust will be treated as a_trust described in sec_1361 and b for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1_1361-1 provides that the income_beneficiary who makes the qsst election and is treated for purposes of sec_678 as the owner of that portion of the trust that consists of s_corporation stock is treated as the shareholder for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 sec_1_1361-1 provides that if upon the death of an income_beneficiary the trust continues in existence continues to hold s_corporation stock but no longer satisfies the qsst requirements is not a qualified_subpart_e_trust and does not qualify as an esbt then solely for purposes of sec_1361 as of the date of the income beneficiary's death the estate of that income_beneficiary is treated as the shareholder of the s_corporation with respect to which the income_beneficiary made the qsst election the estate ordinarily will cease to be treated as the shareholder for purposes of sec_1361 upon the earlier of the transfer of that stock by the trust or the expiration of the 2-year period beginning on the day of the income beneficiary's death during the period that the estate is treated as the shareholder for purposes of sec_1361 the trust is treated as the shareholder for purposes of sec_1366 sec_1367 and sec_1368 if after the 2-year period the trust continues to hold s_corporation stock and does not otherwise qualify as a permitted shareholder the corporation's s election plr-100449-08 terminates if the termination is inadvertent the corporation may request relief under sec_1362 sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken so that the corporation for which the election was made is a small_business_corporation or to acquire the required shareholder consents and the corporation for which the election was made and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's s_corporation_election was terminated on date when trust and trust became ineligible shareholders we further conclude that the termination of x’s s_corporation_election was an inadvertent termination within the meaning of sec_1362 accordingly pursuant to the provisions of sec_1362 x will be treated as an s_corporation from date and thereafter provided that x's s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 the shareholders of x must include their pro-rata share of the separately_stated and nonseparately computed items of x as provided in sec_1366 make adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling is null and void except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be an s_corporation plr-100449-08 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely s audrey w ellis senior counsel branch office of the associate chief_counsel passthroughs special industries copy of this letter copy for sec_6110 purposes enclosures cc
